Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed October 22nd, 2021, cancelling claims 1-10, 16, 17, 20, and 22; amended claims 11, 13, 18, and 21; added new claims 23-30; claim 12 remains cancelled; and claims 14, 15, and 19 remain as originally filed.
	Applicant does not argue but respectfully requests reconsideration based off the new amendments and an interview conducted on October 13, 2021. Therefore, the amended claims have been reconsidered in the Office Action below. 
	Applicant noted it was tentatively agreed upon during the interview conducted on October 13th, 2021 that claim 17 may appear allowable. While true, Examiner clarifies that the limitations in claim 17 have now been added to amended claim 11 and that proper consideration has been given towards the limitations as noted in the interview. Therefore, the limitations in the claim 17 filed June 8th, 2021, have been considered and addressed in the Office Action below in claim 11. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 20171229987) and Geskes (US Publication No. 20120061053).
[AltContent: textbox (Grunditz: Figures 1)]Regarding claim 11, Grunditz teaches a heat exchanger (14) for a hot water heater (see attached document), comprising: a heat exchanging body (15) disposed with an outer box (see attached the cooling medium could be a gaseous or a liquid medium, e.g. water, preferably being contained in a separate medium loop). 

    PNG
    media_image1.png
    426
    668
    media_image1.png
    Greyscale

However Grunditz does not expressly teach a supply pipe and a discharge pipe in fluid communication with a fluid passageway within the heat exchanging body and respectively extending though first and second insertion holes in the outer box; first and second elastic seal members respectively disposed around the supply pipe and the discharge pipe and being located between a first sidewall of the outer box and the heat exchanging body; and at least one resilient biasing member in a space between the outer box and the heat exchanger exerting a resilient biasing force on the elastic seal members in a first direction that is parallel to the direction that the insertion holes pass through the outer box, thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body in an air-tight manner to block potential leakage paths via the first and second insertion holes, wherein: the first and second elastic seal members are annular and made of an elastomer; each of the first and second elastic seal members includes a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body; the heat exchanging body has a plurality of plates stacked along the first direction, each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates; the outer box further includes a second sidewall that opposes the first sidewall in the first direction; and the at least one resilient biasing member is disposed between the second sidewall and the heat exchanging body and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall.
Kolder teaches a supply pipe (portion of 14 penetrating 13) and a discharge pipe (portion of 15 penetrating 13) in fluid communication with a fluid passageway (see attached document: the first end plate 4 has a first connection part 6 and a second connection part 7 through which the coolant, such as water, flows into the plate stack 3 or the plate stack) within the heat exchanging body (3) and respectively extending through first and second insertion holes in the outer box (Figure 3, 14 and 15 go through 13); …; at least one resilient biasing member (18, see attached translation page 4 paragraph 3) in a space between the outer box (8) and the heat exchanger (30) exerting a resilient biasing force on the elastic seal members (16) in a first direction that is parallel to the direction that the insertion holes (holes in 13, Figure 1) pass through the outer box (8) thereby maintaining the elastic seal members (16) in a state of compressive deformation and contacting the outer box (8) and the heat exchanging body (3) in an air-tight manner to block potential leakage paths via the first and second insertion holes (holes in 13, Figure 1, see attached document: in order to compensate for manufacturing errors in the manufacture of the plate stack 3, a first positioning means 18 is arranged between the base part of the housing 8 and the second end plate 5. Said positioning means 18, for example made of plastic, are compressed during assembly and provide sufficient pressure between the first end plate 4 and the cover 13, thereby effecting the effects of the first seals 16. Is guaranteed); wherein: the first and second elastic seal members (16) are annular (Figure 1 and 6) and made of an elastomer (see attached translation page 5 paragraphs 5 and 9); each of the first and second elastic seal members (16) includes a seal main body having a first side that contacts the first sidewall of the outer box (Figure 1, side of 16 that contacts 13) and a second opposite side that contacts the heat exchanging body (Figure 1, side that contacts 4); the heat exchanging body (3) has a plurality of plates stacked along the first direction (Figure 1; see attached translation page 3 paragraphs 5-6), each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates (see translation on page 2 paragraph 3); the outer box (8) further includes a second sidewall (Figure 1) that opposes the first sidewall (13) in the first direction (Figure 1); the at least one resilient biasing member (18) is disposed between the second sidewall (base part of the housing 8) and the heat exchanging body (the second end plate 5, see attached translation page 4 line 12) and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall (Figure 1, see attached translation page 5 paragraph 9) to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality (see attached translation page 3 paragraph 2).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Grunditz to include a supply pipe and a discharge pipe in fluid communication with a fluid passageway within the heat exchanging body and respectively extending through first and second insertion holes in the outer box; …; at least one resilient biasing member in a space between the outer box and the heat exchanger exerting a resilient biasing force on the elastic seal members in a first direction that is parallel to the direction that the insertion holes pass through the outer box thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body in an air-tight manner to block potential leakage paths via the first and second insertion holes; wherein: the first and second elastic seal members are annular and made of an elastomer; each of the first and second elastic seal members includes a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body; the heat exchanging body has a plurality of plates stacked along the first direction, each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates, the outer box further includes a second sidewall that opposes the first sidewall in the first direction; the at least one resilient biasing member is disposed between the second sidewall and the heat exchanging body and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall in view of the teachings of Kolder to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality.
[AltContent: textbox (Kolder: Figure 1)]
    PNG
    media_image2.png
    615
    396
    media_image2.png
    Greyscale

Geskes more expressly teaches first and second elastic seal members (17, paragraph 0040: O-ring) respectively disposed around the supply pipe (3) and the discharge pipe (3) and being located between a first sidewall of the outer box (7, 6) and the heat exchanging body (paragraph 0026: The charge air intercooler shown in FIG. 1 shows a cooler block formed from a bundle of flat tubes 1 with ribs 1a arranged there between. The flat tubes 1 form channels for a liquid coolant which is distributed via a collector 2 with coolant connections 3 to the channels 1; Figure 6) to provide a charge air intercooler for arrangement in a suction tube, which charge air intercooler is connected in a simple and reliably sealed manner to the suction tube (paragraph 0007).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include first and second elastic seal members respectively disposed around the supply pipe and the discharge pipe and being located between a first sidewall of the outer box and the heat exchanging body in view of the teachings of Geskes to provide a charge air intercooler for arrangement in a suction tube, which charge air intercooler is connected in a simple and reliably sealed manner to the suction tube.
[AltContent: textbox (Geskes: Figure 6)]
    PNG
    media_image3.png
    397
    532
    media_image3.png
    Greyscale

Regarding claim 23, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein: a peripheral wall of the outer box comprises the first sidewall and partitions the fluid passageway, through which a first fluid circulates; the heat exchanging body is housed inside the first passageway of the outer box and defines a second fluid passageway through which a second fluid circulates; the second passageway is fluidly connected to the supply pipe and to the discharge pipe; and the heat exchanging body is configured to perform heat exchange between the first fluid and the second fluid.
Kolder further teaches wherein: a peripheral wall of the outer box (8) comprises the first sidewall (13) and partitions the fluid passageway (see attached translation page 5 paragraph 11), through which a first fluid circulates (see attached translation page 6 paragraph 1, Figure 1); the heat exchanging body (3) is housed inside the first passageway of the outer box (see attached translation page 6 paragraph 1, Figure 1) and defines a second fluid passageway through which a second fluid circulates (see attached translation page 6 paragraph 2 and 3, Figure 1); the second passageway (internal space of plate stack 3) is fluidly connected to the supply pipe (6) and to the discharge pipe (7); and the heat exchanging body (3) is configured to perform heat exchange between the first fluid (air) and the second fluid (coolant) to cool air (page 6 paragraph 1: in which case the air is cooled).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a peripheral wall of the outer box comprises the first sidewall and partitions the fluid passageway, through which a first fluid circulates; the heat exchanging body is housed inside the first passageway of the outer box and defines a second fluid passageway through which a second fluid circulates; the second passageway is fluidly connected to the supply pipe and to the discharge pipe; and the heat exchanging body is configured to perform heat exchange between the first fluid and the second fluid in view of the further teachings of Kolder to cool air. 
Regarding claim 24, as applied to claim 23, the combined teachings teach the invention as described above and further teach wherein: the first fluid is combustion exhaust gas (Grunditz: abstract); and the second fluid is water (Grunditz: see attached translation page 4 paragraph 8: the cooling medium could be a gaseous or a liquid medium, e.g. water, preferably being contained in a separate medium loop.) 
Regarding claim 27, as applied to claim 23, the combined teachings teach the invention as described above but do not expressly teach wherein: the outer box has an insertion opening, in which one end side of the peripheral wall is open; the heat exchanging body, the supply pipe, and the discharge pipe are configured to be housed, by being inserted through the insertion opening and into the fluid passageway of the outer box; and the at least one resilient biasing member is configured to be inserted through the insertion opening.
Kolder further teaches wherein: the outer box (8) has an insertion opening (Figure 1, when cover 13 is removed), in which one end side of the peripheral wall is open (Figure 1, other sides of 8 that are not cover 13); the heat exchanging body (3), the supply pipe (portion of 14 penetrating 13), and the discharge pipe (portion of 15 penetrating 13) are configured to be housed, by being inserted through the insertion opening and into the fluid passageway of the outer box (see attached translation page 3 paragraph 5: In order to solve the problems known in the prior art, for example with regard to the connections of the plate stack which are guided outwardly, for example due to the side wall or the cover of the housing, a cover with integrated inlet and outlet can be formed. Therefore, not only the suction port but also the discharge port is inserted into the cover, and is made of the same material as the cover); and the at least one resilient biasing member (18) is configured to be inserted through the insertion opening (see attached translation page 4 paragraph 2 and 3: In the manufacture of the charge air cooling device according to the invention, the plate stack is inserted into the housing after joining / assembling or welding the two housing halves. One or more positioning means are provided for the purpose of aligning and securing the plate stack. Such means may for example be inserted between the base part of the housing and the second end plate of the plate stack, ie below the plate stack inserted in the housing) to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality (see attached translation page 3 paragraph 2).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the outer box has an insertion opening, in which one end side of the peripheral wall is open; the heat exchanging body, the supply pipe, and the discharge pipe are configured to be housed, by being inserted through the insertion opening and into the fluid passageway of the outer box; and the at least one resilient biasing member is configured to be inserted through the insertion opening in view of the further teachings of Kolder to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 20171229987) and Geskes (US Publication No. 20120061053) as applied to claim 11 in further view of Petersen (US Publication No. 20170089644)
Regarding claim 13, the combined teachings teach the invention as described above but do not expressly teach 
Petersen teaches wherein each of the first and second elastic seal members (Figure 5; multiple seals) includes an engaging part (44) connected to the seal main body (34), the engaging part (44) engaging a circumferential edge of the respective insertion hole (Figure 4) to reduce or prevent leakage of the fluid in the port. 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each of the first and second elastic seal members includes an engaging part connected to the seal main body, the engaging part engaging a circumferential edge of the respective insertion hole in view of the further teachings of Petersen to reduce or prevent leakage of the fluid in the port.
[AltContent: textbox (Petersen: Figure 4)]
    PNG
    media_image4.png
    420
    339
    media_image4.png
    Greyscale

[AltContent: textbox (Petersen: Figure 2)]
    PNG
    media_image5.png
    486
    496
    media_image5.png
    Greyscale

[AltContent: textbox (Petersen: Figure 5)]
    PNG
    media_image6.png
    290
    463
    media_image6.png
    Greyscale

Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein each of the first and second elastic seal members includes a cylindrical surface that snugly contacts the supply pipe or the discharge pipe.
Petersen further teaches wherein each of the first and second elastic seal members (Figure 5) includes a cylindrical surface (34) that snugly contacts (Figure 4, paragraph 0027) the supply pipe (hole of 14 aligned with 64) or the discharge pipe (hole of 14 aligned with 64) to reduce or prevent leakage of the fluid in the port (paragraph 0029).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each of the first and second elastic seal members includes a cylindrical surface that snugly contacts the supply pipe or the discharge pipe in further view of Petersen to reduce or prevent leakage of the fluid in the port.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 20171229987), Geskes (US Publication No. 20120061053), and Petersen (US Publication No. 20170089644) as applied to claim 13 in further view of Kurth (US Publication No. 20120001395).
Regarding Claim 15, the combined teachings teach the invention as described above but do not expressly teach wherein each of the first and second elastic seal members includes a lip that extends radially inwardly and contacts the supply pipe or the discharge pipe.
Kolder further teaches wherein each of the first and second elastic seal members (16) to ensure the sealing of the separate circulation systems (see attached translation page 6 paragraph 2).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each of the first and second elastic seal members in view of the further teachings of Kolder to ensure the sealing of the separate circulation systems.
Kurth teaches includes a lip (8) that extends radially inwardly (Figure 1) and contacts a cylindrical surface (3, Figure 1) to form a seal (paragraph 0020).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the first and second elastic seal members of the combined invention to include a lip that extends radially inwardly and contacts a cylindrical surface in view of the teachings of Kurth to form a seal; thereby teaching wherein each of the first and second elastic seal members includes a lip that extends radially inwardly and contacts the supply pipe or the discharge pipe.
For clarity, the combined teachings teach much of the claimed limitations and in particular Kolder has already taught seals and Geskes more expressly teaches seals around the supply or the discharge pipe as noted in claim 11. Petersen has already taught an engaging part of the seals as noted in claim 13. Kurth teaches a seal assembly that includes a lip that contacts a cylindrical surface to form a seal. Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the seals of the combined teachings to include a lip that contacts a cylindrical surface in view of the teachings of Kurth to yield the predictable result of forming a seal wherein each of the first and second elastic seal members includes a lip that extends radially inwardly and contacts the supply pipe or the discharge pipe.
Claim 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 20171229987), and Geskes (US Publication No. 20120061053) as applied to their respective claims in further view of Seo (US Publication No. 20180164039).
Regarding claim 21, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein the resilient biasing member comprises a spring. 
Seo teaches wherein the resilient biasing member comprises a spring (65) so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements (paragraph 0085).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the resilient biasing member comprises a spring in view of the teachings of Seo so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements.
Regarding claim 25, as applied to claim 24, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one resilient biasing member comprises a spring.
Seo teaches wherein the resilient biasing member comprises a spring (65) so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements (paragraph 0085).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the resilient biasing member comprises a spring in view of the teachings of Seo so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements.
Regarding claim 26, as applied to claim 24, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one resilient biasing member comprises a leaf spring. 
Seo teaches wherein the resilient biasing member comprises a leaf spring (65, paragraph 0085: the elastic members 65 has a leaf spring structure) so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements (paragraph 0085).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the resilient biasing member comprises a leaf spring in view of the teachings of Seo so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements.
Allowable Subject Matter
Claims 18, 19, 28, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Odillard (US Publication No. 20140138071) teaches a heat exchanger, especially for a motor vehicle, and corresponding air intake device.
	Bluetling (US Publication No. 20140020866) teaches a heat exchanger.
Takuba (US Patent No. 9297588) teaches a heat exchanger. 
Kim (US Publication No. 20050126197) teaches latent-heat exchanger for hot-water heating and condensing gas boiler including same.
Huang (US Publication No. 20160116228) teaches a water heater having secondary heat exchanger.
Nelson (US Publication No. 20080229763) teaches heat exchanger and method for defrosting a heat exchanger.
Matsunaga (US Publication No. 20110155079) teaches heat exchanger and water heater incorporating the same.
Kalbacher (US Publication No. 20140300105) teaches heat EXCHANGER AND PRODUCTION method.
Larsson (US Publication No. 20160313073) plate heat exchanger with mounting flange.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762